DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haupt (US Pat No 5,236,061). Haupt discloses an internal combustion engine (2) including: 
Re claim 1, a plurality of combustion chambers spaced apart along a length axis (Examiner takes Official Notice that it is known for an engine to have combustion chambers; length axis is along the left-right direction in fig. 1 and along the length of shaft 8) of the engine, a pump (100), a sump (10) for collecting oil, the sump including a transmission tunnel (11) that extends along the length axis and divides the sump into a first sump portion (23) and a second sump portion (24), the first and second sump portions separated by the transmission tunnel (fig. 5), the first sump portion including a first bottom (bottom of 23) and the second sump portion including a second bottom (bottom of 24), the transmission tunnel convex in shape relative to the first and second bottoms (convex shape in fig. 5), the transmission tunnel including an upper surface (top surface of the convex shape shown in fig. 5) configured to provide oil that falls on the upper surface to the first or second sump portions (gravity would cause oil to fall from the upper surface to the first or second sump portions); a first flowpath (29) having a first valve (32,34) with a first valve element (34), and a second flowpath (30, not indicated in the figures but is described in the spec) having a second valve (33,35) with a second valve element (35); each flowpath having a respective inlet (bottom ends thereof shown in fig. 5) in the sump and extending from the respective inlet to the pump; the pump arranged to draw oil from the first sump portion via the first flowpath and from the second sump portion via the second flowpath (fig. 5); each valve element biased to an open, rest position in a normal use position of the engine (fig. 5 shows the valves are biased to the open position by the respective floats), and movable from the rest position to a closed position to block the respective flowpath by tilting of the engine about its length axis (col 4 ln 18-32); wherein the first and second sump portions arranged on opposite, first and second sides of a reference plane containing the length axis and bisecting the engine (vertical plane extending into and out of the page in fig. 5 and along the length axis of 8), the reference plane vertical in the normal use position of the engine (the figures show the reference plane will be normal to the ground surface in normal operation); the inlets of the first and second flowpaths are arranged respectively in the first and second sump portions (fig. 5); the first valve element is movable from the rest position to the closed position by movement of the first sump portion upwardly in rotation about the length axis relative to the second sump portion (col 4 ln 18-32: moving the first sump upward by rotation along the axis will cause oil level to lower, thereby causing the valve to close); and the second valve element is movable from the rest position to the closed position by movement of the second sump portion upwardly in rotation about the length axis relative to the first sump portion (col 4 ln 18-32: moving the second sump upward by rotation along the axis will cause oil level to lower, thereby causing the valve to close).
Re claim 2, wherein the first valve is arranged on the first side of the reference plane, and the second valve is arranged on the second side of the reference plane (fig. 5).
Re claim 3, wherein each flowpath is defined by a respective pipe having a riser portion (portion of the pipe between the valve and the inlet) which extends downwardly into the respective sump portion towards the respective inlet.
Re claim 4, wherein each valve is arranged in the flowpath between the pump and the riser portion of the respective pipe (fig. 5).
Re claim 7, wherein the engine is configured to retain a quantity of oil, and each inlet is configured, when the quantity of oil is retained in the engine, to remain submerged in the oil at all times during use of the engine while the engine is tilted through a maximum angular range, simultaneously about the length axis and about a width axis intersecting the length axis and normal to the reference plane (Haupt discloses the claimed structure thus would exhibit the claimed functional traits; the maximum angular range is construed to be within a value when each inlet remains submerged).
Re claim 8, wherein: the engine is configured to retain a quantity of oil; and Docket No.: 50100/19-1293US01ieach of the first and second sump portions is configured, when the quantity of oil is retained in the engine, to retain at least a minimum quantity of said oil in the respective sump portion at all times during use of the engine while the engine is tilted: about the length axis to an intermediate angular position beyond which any increase in tilt about the length axis would cause the first or second valve element to move to the closed position, and simultaneously through a maximum angular range about a width axis intersecting the length axis and normal to the reference plane; and each inlet is configured, when at least said minimum quantity of oil is retained in each sump portion, to remain submerged in the oil at all times during use of the engine while the engine is tilted through a maximum angular range, simultaneously about the width axis and beyond said intermediate angular position about the length axis (Haupt discloses the claimed structure thus would exhibit the claimed functional traits; fig. 5 shows the oil level raising up the float and would not immediately close the opening when the engine is at a slight tilt; the maximum angular range is construed to be within a value when each inlet remains submerged).
Examiner takes Official Notice that it is known for an engine to have combustion chambers spaced along its length axis. It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to have combustion chambers to provide rotational force to the drive shaft. 

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haupt (US Pat No 5,236,061) in view of FR 2196004 A5 (references to the specification herein is directed to the English-translated document). Haupt discloses an internal combustion engine (as cited above). Haupt does not clearly disclose:
Re claim 5, wherein each valve element is movably retained within a valve body, the valve body extending downwardly away from the pump towards the riser portion.
Re claim 6, wherein each valve element is a ball.
However, FR’004 teaches a valve assembly (fig. 9) for an internal combustion engine:
Re claim 5, wherein each valve element (7c,7’c) is movably retained within a valve body (13a,13’a), the valve body extending downwardly away from the at least one pump towards the riser portion (fig. 9).
Re claim 6, wherein each valve element is a ball (7c and 7’c are shown as a ball).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the ball valve element, as taught by FR’004, to take advantage of gravity force to control the valve opening. Relying on a float valve could give false trigger due to the slushing of the fluid. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654